Citation Nr: 1518359	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.

VA treatment records show that the Veteran has hepatitis C which apparently was initially diagnosed in April 2002 (more than 30 years following his discharge from active duty).  He has identified three alleged risk factors for hepatitis in service (exposure to blood products, sexual contacts visiting brothels on R&R, and immunization by jet injections), and claims he contracted hepatitis C from one (or a combination) of these risk factors.  Based on what is in the realm of common knowledge, his allegations of exposure to two of these alleged risk factors, while not corroborated, are plausible, and his accounts of exposure to such risk factors (consorting with prostitutes on R&R and air gun inoculations) may reasonably be conceded to be credible.   His allegation of exposure to blood products in service is not corroborated, and is self-serving; as this matter is being remanded anyway, he will have an opportunity to provide corroborating evidence of the event on remand. 

In light of the foregoing, an examination to secure a medical advisory opinion that adequately addresses the medical questions presented is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluation or treatment he has received for hepatitis C (to specifically include his initial evaluation for treatment of such disease after it was discovered in his blood chemistry), and to provide the authorizations necessary for VA to obtain all private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records of such evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should also afford the Veteran the opportunity to submit corroborating evidence ("buddy statements", e.g.) of his alleged exposure to blood products in service.  Then AOJ should make a formal finding for the record as to whether his account of exposure to blood products in service may be conceded to be credible.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician (e.g., an infectious disease/liver disease specialist) to determine the likely etiology of his hepatitis C.  The entire record must be reviewed by the examiner, and the examiner should elicit from the Veteran a report of all risk factors for hepatitis C to which he was exposed in service and those to which he was exposed postservice.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide responses to the following:

Please identify the most likely etiology for the Veteran's hepatitis C.  Specifically, is it at least as likely as not (a 50% or better probability) that it resulted from a risk factor to which he was exposed in service, or is it more likely that it resulted from a postservice risk factor?  If a postservice risk factor is deemed more likely, please identify such risk factor(s), and the evidence in the record that supports that conclusion.   

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature.  

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  .


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

